Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on July 15, 2021, entered by the RCE filed on the same date.
Claims 1-28 are pending and claims 1, 10, and 19 have been amended in this action.
The 35 USC 112(a) rejections of claims 1-28 are withdrawn in view Applicant’s amendment to the claims.
The 35 USC 112(b) rejections of claims 1-28 are withdrawn in view Applicant’s amendment to the claims.
Allowable Subject Matter
Upon the extensive searches of various databases, Examiner respectfully submits that claims 1-28 are allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191